Citation Nr: 0306709	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for status post 
bunionectomy and osteotomy of the right great toe with hallux 
valgus, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The status post bunionectomy and osteotomy of the right 
great toe with hallux valgus is manifested by pain and a 
healed osteotomy, and is assigned the maximum evaluation.

2.  The evidence does not show malunion or nonunion of the 
tarsal or metatarsal bones. 

3.  The evidence does not show that the veteran's status post 
bunionectomy and osteotomy of the right great toe with hallux 
valgus has caused repeated hospitalizations, marked 
interference with average employment, or has otherwise 
rendered the application of the schedular rating criteria 
impractical.  


CONCLUSION OF LAW

The criteria for an increased disability rating for status 
post bunionectomy and osteotomy of the right great toe with 
hallux valgus are not met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.45, 4.71a, Diagnostic Code 5280 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  In the 
evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination, and 
the evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Therefore, those documents created in proximity to 
the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

The Schedule will be used for evaluating the degree of 
disabilities in claims for disability compensation, 
disability and death pension, and in eligibility 
determinations.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  In exceptional 
compensation cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station  submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(a), (b)(1) (2002). 

The veteran is currently service-connected for a status post 
bunionectomy and osteotomy right great toe hallux valgus 
which is rated under the criteria of Diagnostic Code 5280 for 
unilateral hallux valgus.  Under the criteria of Diagnostic 
Code 5280 for unilateral hallux valgus, a 10 percent rating 
is warranted where it has been operated with resection of the 
metatarsal head or where it is severe with the equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2002).  The 10 percent evaluation is the maximum 
disability rating available under this criteria.  

The Board has examined all other pertinent diagnostic codes.  
The veteran's service-connected disability includes an 
osteotomy [surgical cutting of a bone, Dorland's Illustrated 
Medical Dictionary 1203 (28th ed. 1994)] of the right great 
toe.  Under Diagnostic Code 5283, malunion or nonunion of the 
tarsal or metatarsal bones, and Diagnostic Code 5284, other 
foot injuries, a 10 percent disability rating is warranted 
for moderate residuals, a 20 percent rating is warranted for 
moderately severe residuals, and a 30 percent disability 
rating is warranted for severe residuals.  A 40 percent 
evaluation is warranted for loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (2002).  The 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same disability under 
differing diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The U.S. Court of 
Appeals for Veterans Claims (Court) held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA X-rays in March 1996, June 1998, and October 2000 revealed 
the osteotomy was healed.  The November 1999 VA examination 
noted that there was good alignment of the digits of the 
feet.  X-rays in conjunction with the examination showed 
surgical changes consistent with the previous bunionectomy 
osteotomy with good joint space.  Therefore, the evidence 
does not show malunion or nonunion of the tarsal or 
metatarsal bones to warrant consideration of Diagnostic Code 
5283.  The VA medical records dated from April to October 
2000 show complaints of right foot pain and finding of 
swelling of the right forefoot.  However, there is no 
competent medical evidence or opinion relating the problems 
of the right forefoot to the veteran's service-connected 
status post bunionectomy and osteotomy of the right great toe 
with hallux valgus.  Moreover, while Diagnostic Code 5284 
addresses other foot injuries, Diagnostic Code 5280 is 
specifically applicable to the veteran's disability and there 
is no evidence which shows that the service-connected right 
toe disability has caused other or additional foot 
disability.  Accordingly, Diagnostic Code 5283 and Diagnostic 
Code 5284 are not applicable to rating the veteran's 
disability.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5283, 
5284 (2002).

Furthermore, the current 10 percent evaluation considers the 
pain, fatigability, and functional loss.  As the veteran is 
currently rated at the maximum disability rating available 
for her right toe disability, consideration of whether a 
rating on an extraschedular basis is warranted under the 
provisions of 38 C.F.R. § 3.321(a), (b)(1) (2002).  The 
governing norm for consideration of an extraschedular 
evaluation is that the case present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

There is no evidence in the claims file that the service-
connected right toe disability has caused repeated 
hospitalizations.  While the record indicates the veteran has 
received outpatient treatment, this does not constitute 
hospitalization.  The veteran testified at her hearing at the 
RO that she works as a corrections officer and had to work on 
her feet.  She indicated that her foot pain was causing 
difficulties with her duties as a corrections officer and 
that she might have to consider other employment.  As noted 
above, the Schedule is designed to compensate for the average 
impairment of earning capacity in civil occupations.  While 
the Board does not doubt that the veteran's right toe 
disability causes difficulty with her duties as a corrections 
officer, the governing criteria are that the service 
connected disability cause impairment in the average earning 
capacity, not the impairment for a specific occupation.  
Therefore, the evidence does not show that the veteran's 
right toe disability causes marked interference with average 
employment or has otherwise rendered the application of the 
criteria of the Schedule impractical.  Accordingly, there is 
no basis for consideration of an extraschedular evaluation 
for the veteran's status post bunionectomy and osteotomy of 
the right great toe with hallux valgus.  38 C.F.R. 
§ 3.321(a), (b)(1) (2002).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
status post bunionectomy and osteotomy of the right great toe 
with hallux valgus.  

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate her 
claim by a statement of the case and November 2002 002 
letter.  In particular, the November 2002 letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  These documents further advised the 
veteran that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for her.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records, and VA examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to an increased disability rating for status post 
bunionectomy and osteotomy of the right great toe with hallux 
valgus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

